DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed August 12th, 2022 have been entered. Claims 1-33 remain pending in the application; claims 1-26 remain withdrawn in light of the Restriction Requirement previously acknowledged in the non-Final Rejection mailed May 13th, 2022. Applicant’s amendments to the claims have overcome each and every Specification/Abstract Objection previously set forth in the Non-Final Office Action mailed May 13th, 2022 and are hereby withdrawn in light of their correction. However, additional Drawing Objections, alongside new 112a and 112b Rejections are necessitated in light of applicant’s amendments and Remarks.
Election/Restrictions
Applicant’s election without traverse of Species E in the reply filed on March 30th, 2022 is acknowledged. Claims 1-26 are treated as withdrawn in light of applicant’s election of Species E. The restriction is made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cam movable in a direction transverse to the lateral direction must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It should be understood that the matter of issue is due to the issues set forth in the 112a and 112b sections that leave in question possession of the claimed subject matter with conflicting statements posed by applicants Specification (through explicit definitions at [0076]) and applicant’s Remarks (page 10, second paragraph) and for the fullness of the record is set forth herein until clarity or explanation absolve the matters raised in the 112a/112b sections hereafter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claim 27, the limitations “a length being defined between the inboard end and the outboard end along a lateral direction” and “a cam moveable in a direction transverse to the lateral direction” are recited. While applicant expresses that this ‘direction transverse’ should be understood as the upward direction (Remarks: page 10: “the cam moves upwardly (in a direction transverse to the lateral direction)”), notably, applicant has already explicitly defined the transverse direction to be “the direction perpendicular to the vertical/lateral plane” [0076] (the z-axis), the vertical direction is “the conventional up/down direction” [0076] (the y-axis) and the lateral direction is “the direction in which slingbar arms 26 extend from the slingbar hub 32” (the x-axis). Thus, the claims appear to conflictingly state effectively “the cam is movable in an orthogonal direction (e.g. the z axis), due to the explicit definitions applicant has set forth in the specification. There is a lack of possession of applicant’s newly claimed subject matter. It would appear that applicant had intended to claim “a cam moveable in a direction vertical to the lateral direction” or simply, “a cam movable in a vertical direction” in light of applicant’s Remarks (page 10; second paragraph) and the limitation “a cam movable in a direction transverse to the lateral direction” is construed as such for the purposes of examination.
Claims 28-33 are additionally rejected under 35 U.S.C. 112a or pre-AIA  112 first paragraph as being dependent on a rejected antecedent claim (claim 27).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the limitation “a length being defined between the inboard end and the outboard end along a lateral direction” and “a cam moveable in a direction transverse to the lateral direction” are recited. Applicant has stated in their Remarks (page 10, second paragraph) that the movement is in the upward direction, e.g. the vertical direction. However, Applicant’s specification clarifies at [0076] that “the transverse direction is the direction perpendicular to the vertical/lateral plane”. The manner the explicit definition is written leaves open a degree of indefiniteness as to the scope of the claimed invention as applicant states the understanding of traverse could be perpendicular to just the lateral plane (horizontal direction) as applicant states in their remarks, however, the use of a slash between vertical/lateral plane (or direction) makes it unclear if the explicit definition of the transverse direction (or direction transverse) should mean the orthogonal direction (e.g. the z-axis) or whether the transverse direction (or direction transverse) should mean either the orthogonal direction (z-axis) or the vertical direction (the y-axis). As the use of a slash introduces an and/or consideration into the scope of the claims, and such latter/second understanding would make redundant and confusing the explicit definition of the vertical direction. Therefore, clarity and explanation are respectfully required alongside any amendment necessary for remedy. However, for the purposes of examination, the limitation “a cam movable in a direction transverse to the lateral direction” is construed to read as “a cam moveable in a direction vertical to the lateral direction” or simply, “a cam movable in a vertical direction”.
Claims 28-33 are additionally rejected under 35 U.S.C. 112b or pre-AIA  112 second paragraph as being dependent on a rejected antecedent claim (claim 27).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27, and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komizo et al. (U.S. Pub. No. 20050287859); hereafter "Komizo" in view of Cooley (U.S. Pat. No. 1350297).
Regarding claim 27, Komizo discloses (FIGS. 7-9) a slingbar (as illustrated in FIG. 7, and clarified in the abstract “the movable pressing portion presses a wire harness, which is hooked to the hook portion, against the hook portion”) comprising: a sling attachment member (As illustrated in FIGS. 7-9) comprising: a frame (32/33; FIG. 7), a portion of which defines an opening (about 33 and therein that ‘WH’ passes and 35 presses; FIG. 7), the frame and opening defining an interior of the sling attachment member (as illustrated in FIGS. 7-9); and a closure element (35; FIGS. 7-9); and an actuating mechanism (as illustrated in FIGS. 8 and 9) comprising: a cam (38a/38b); and a linkage (40; FIG. 7) arranged to be driven by the cam (As illustrated between FIGS. 8 and 9) and to operate the closure element in response to motion of the cam thereby causing the closure element to block or expose the opening (As illustrated between FIGS. 8 and 9).
However, while Komizo does allude to a hoist ([0028]: “The operating portion 7 is subject to a tension load F of a hoist (not show in FIGS. 4 to 6) via a chain 20 of the hoist”/[0049]: “The operating portion 37 is subject to a tension load F of a hoist (not show in FIGS. 7 to 9) via a chain 20 of the hoist”), Komizo does not explicitly disclose a slingbar arm having an inboard end and outboard end, a length being defined between the inboard end and the outboard end along a lateral direction; a sling attachment member coupled to the outboard end of the slingbar arm; and the cam moveable in a direction transverse to the lateral direction.
Regardless, Colley teaches (FIGS. 1) a slingbar (3) attached to a hoist (as illustrated in FIG. 1), wherein the slingbar arm has an inboard end (near and about center the center of slingbar (3) about vertical line/hook C) and outboard end (about 4; FIG. 1), a length being defined between the inboard end and the outboard end along a lateral direction (as illustrated in FIG. 1); a sling attachment member (10) coupled to the outboard end of the slingbar arm (through chain 11; FIG. 1).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated by substitution the explicit hoist and slingbar of Cooley (3/4/11) for the arbitrary hoist of Komizo (as recited in [0028]/[0049]). Where the results would have been predictable as Komizo notes that the sling attachment member may be attached to a hoist through a chain, and Cooley provides such a hoist with connection to a hooking sling attachment member (10) through a chain (11) as illustrated in FIG. 1. Where the sling attachment member of Komizo would continue to engage a sling or harness as Cooley eminently and analogously demonstrates in FIG. 1 (10 and 11); and the slingbar of Cooley would continue to support a sling/harness through a sling attachement member through a chain as Komizo expresses in [0028]/[0049]. Where advantageously, the use of a double ended slingbar and hoist arrangement would spread the load of the lift over the slingbar, better stabilizing lifting operations. It should be understood that by maintaining the sling attachment member in a capacity similar to 10 in Cooley (FIG. 1) the cam and motions thereof of Komizo (As illustrated between FIGS. 8 and 9) would be transverse to the lateral direction in a capacity similar to applicant’s stated arguments (Remarks: page 10, “the cam moves upwardly (in a direction transverse to the lateral direction)”)
Regarding claim 30, Komizo in view of Cooley discloses (Komizo: FIGS. 8 and 9) the slingbar of claim 27 comprising a cam driver (37; 38b; FIGS. 8/9) adapted to move the cam (As illustrated between FIGS. 8 and 9).
Regarding claim 31, Komizo in view of Cooley discloses (Komizo: FIGS. 8 and 9) the slingbar of claim 30 wherein the cam driver comprises: an open position corresponding to the closure element exposing the opening (as illustrated in FIG. 8), and 31a closed position corresponding to the closure element blocking the opening (As illustrated in FIG. 9), wherein the cam driver is movable between the open position and the closed position in response to weight applied to the slingbar (As illustrated between FIGS. 8 and 9).  
Regarding claim 32, Komizo in view of Cooley discloses (Komizo: FIGS. 8 and 9) the slingbar of claim 31 wherein the cam driver is biased to the open position (as illustrated in FIGS. 8) and is movable toward the closed position in response to an increase in the weight applied to the slingbar (as demonstrated between FIGS. 8 and 9).  
Regarding claim 33, Komizo in view of Cooley discloses (Komizo: FIGS. 7) the slingbar of claim 31 wherein the cam driver comprises an attachment lug (37a; FIG. 7) for attaching the slingbar to a host (abstract: “harness”).
Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komizo in view of Cooly in further view of itself.
Regarding claim 27, Komizo in view of Cooley discloses (Komizo: FIGS. 4-6) in a first embodiment a slingbar (as illustrated in FIG. 4, and clarified in the abstract “the movable pressing portion presses a wire harness, which is hooked to the hook portion, against the hook portion”) comprising: a sling attachment member (As illustrated in FIGS. 4-6) comprising: a frame (2/3; FIG. 4), a portion of which defines an opening (about 3 and therein that ‘WH’ passes and 5 presses; FIG. 4), the frame and opening defining an interior of the sling attachment member (as illustrated in FIGS. 4-6); and a closure element (5; FIGS. 4-6); and an actuating mechanism (as illustrated between FIGS. 4-6) comprising: a linkage (10; FIGS. 4-6) arranged to be driven by the cam and to operate the closure element in response to motion of the cam thereby causing the closure element to block or expose the opening.

However, while Komizo does allude to a hoist ([0028]: “The operating portion 7 is subject to a tension load F of a hoist (not show in FIGS. 4 to 6) via a chain 20 of the hoist”/[0049]: “The operating portion 37 is subject to a tension load F of a hoist (not show in FIGS. 7 to 9) via a chain 20 of the hoist”), Komizo does not explicitly disclose a slingbar arm having an inboard end and outboard end, a length being defined between the inboard end and the outboard end along a lateral direction; a sling attachment member coupled to the outboard end of the slingbar arm; and the cam moveable in a direction transverse to the lateral direction.
Regardless, Colley teaches (FIGS. 1) a slingbar (3) attached to a hoist (as illustrated in FIG. 1), wherein the slingbar arm has an inboard end (near and about center the center of slingbar (3) about vertical line/hook C) and outboard end (about 4; FIG. 1), a length being defined between the inboard end and the outboard end along a lateral direction (as illustrated in FIG. 1); a sling attachment member (10) coupled to the outboard end of the slingbar arm (through chain 11; FIG. 1).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated by substitution the explicit hoist and slingbar of Cooley (3/4/11) for the arbitrary hoist of Komizo (as recited in [0028]/[0049]). Where the results would have been predictable as Komizo notes that the sling attachment member may be attached to a hoist through a chain, and Cooley provides such a hoist with connection to a hooking sling attachment member (10) through a chain (11) as illustrated in FIG. 1. Where the sling attachment member of Komizo would continue to engage a sling or harness as Cooley eminently and analogously demonstrates in FIG. 1 (10 and 11); and the slingbar of Cooley would continue to support a sling/harness through a sling attachement member through a chain as Komizo expresses in [0028]/[0049]. Where advantageously, the use of a double ended slingbar and hoist arrangement would spread the load of the lift over the slingbar, better stabilizing lifting operations. It should be understood that by maintaining the sling attachment member in a capacity similar to 10 in Cooley (FIG. 1) the cam and motions thereof of Komizo (As illustrated between FIGS. 8 and 9) would be transverse to the lateral direction in a capacity similar to applicant’s stated arguments (Remarks: page 10, “the cam moves upwardly (in a direction transverse to the lateral direction)”)
However, Komizo (first embodiment) still does not explicitly disclose a cam, with the linkage particularly arranged to be driven by the cam, and to operate the closure element in response to motion of the cam.
Regardless, Komizo additionally teaches/discloses (FIGS. 7-9) a cam (38a/38b); and a linkage (40; FIG. 7) arranged to be driven by the cam (As illustrated between FIGS. 8 and 9) and to operate the closure element in response to motion of the cam thereby causing the closure element to block or expose the opening (As illustrated between FIGS. 8 and 9).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the cam of Komizo’s second embodiment (38a/38b; FIG. 7) into the arrangement of Komizo’s first embodiment (FIGS. 4-6). Where the results would have been predictable as Komizo is the same inventor of both embodiments and further acknowledges for the second embodiment in paragraph 0068: “Although the link member 40 of the link unit 39 is composed of two parts, the link member 40 may be composed of one part and parts being equal to and more than three.” Further, the incorporation of a cam of the second embodiment into the first embodiment will better control the lateral forces of the invention and stabilize coupling with a load therewith and prevent such forces inadvertently incurring rotation of the actuation mechanism of the first embodiment (FIGS. 4-6). Or inversely, under similar predictability, the incorporation of the three-linkage actuation system of the first embodiment into or otherwise for the second embodiment (comprising a two-linkage actuation system) would centralize the linkages and actuation mechanism more internal to the frame (as 2/3 in FIGS. 4-6 demonstrate), thereby reducing the potential for harm to individuals by preventing appendages or other portions of the user between the actuation mechanism components. The combination hereafter “Komizo Modified”. It should be understood that 11a (FIG. 6) and 38a (FIG. 9) are considered analogous between embodiments, where the combination would either modify 11a (FIG. 6) of the first embodiment to engage a cam analogous to 38a (FIG. 8) of the second embodiment, or otherwise to modify the actuation mechanism of the second embodiment (FIGs. 7-9) to use a three-linkage actuation system as the first embodiment demonstrates (FIGS. 4-6).
Regarding claim 28, Komizo Modified discloses (Komizo: FIGS. 5 and 8) the slingbar of claim 27 wherein the linkage comprises a bellcrank (9; FIG. 5) comprising a follower arm (about 11a) driven by the cam (as set forth in the combination of claim 27, with engagement between the combined 11a, FIG. 4; and 38a, FIG. 8) and an output arm (correspondent and about 11b; FIG. 5) connected to the closure element (through connector link 10; FIG. 5).
Regarding claim 29, Komizo Modified discloses (Komizo: FIGS. 5) the slingbar of claim 28 comprising a connector link (10; FIG. 5) that connects the output arm to the closure element (As illustrated in FIG. 5).
Response to Arguments
Applicant’s arguments, see Remarks (pages 9), filed August 12th, 2022, with respect to Abstract/Specification Objections have been fully considered and are persuasive.  The Abstract/Specification Objection of May 13th, 2022 has been withdrawn. 
Applicant’s arguments, see Remarks (pages 9-11), filed August 12th, 2022, with respect to the rejection(s) of claim(s) 27, 30-33; as well as 27-29 under 102 with Komizo and 103 with Komizo in view of itself have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Komizo in view of Cooley and Komizo in view of Cooley in further view of itself.
Examiner agrees with applicant that Komizo does not explicitly disclose a slingbar within the alluded hoist structure of Komizo (paragraphs [0028] and [0049]), however, Cooley amply provides a slingbar attached to a sling attachment member in the form of a hooking member through a chain (10 and 11; FIG. 1) where Komizo is such a hooking sling attachment member (paragraphs [0028] and [0049]) that is connected by a chain (20). Where the results would have been predictable as both Komizo and Cooley are concerned with hook-attached/attaching hoist configurations, Komizo expresses use with a hoist and chains, Cooley is such a hoist that uses hooking sling attachment members with chains; and advantageously, the use of a slingbar would distribute the weight of the load along the horizontal direction and better stabilize the assembly of Komizo.
Applicant’s arguments with respect to claim(s) 27-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notably, Komizo is not used to address the matter of the slingbar, but Cooley is utilized to address the matter of the slingbar in use with chains and hooking sling attachment members analogous/synonymous with Komizo’s configuration.
Therefore, the claims are still rejected under 103 due to the combination of Komizo and Cooley (and in further view of itself).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-68566. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/21/2022